                                                                            JS -6
 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9                             SOUTHERN DIVISION
10
     DISH NETWORK L.L.C. et al.,                Case No. SACV 18-727-GW-PJWx
11
                   Plaintiffs,                  FINAL JUDGMENT AND
12                                              PERMANENT INJUNCTION
13
             v.

14   TVIZION LLC et al.,

15                 Defendants.
16          For the reasons set forth in the Court’s order granting Plaintiff DISH Network
17   L.L.C.’s (“DISH’s”) motion for default judgment against Defendants TVizion LLC,
18   247 Smart Life, LLC, and Ferras Jim Pshehalouk (collectively, “Defendants”), which
19   are incorporated herein, the Court enters the following judgment against Defendants:
20          1.    The Court finds in favor of DISH as to Count I of the complaint alleging
21   Defendants’ violations of 47 U.S.C. § 605(a). DISH is awarded statutory damages of
22   $5,959,000 against Defendants, jointly and severally, with respect to Count I.
23          2.    Count II of the complaint alleging Defendants’ violations of 47 U.S.C.
24   § 605(e)(4) is dismissed without prejudice at the request of DISH and the co-plaintiff
25   NagraStar LLC.
26          3.    Defendants, and any person acting in active concert or participation with
27   any of the Defendants that receives actual notice of this order, are hereby permanently
28   enjoined from:
                                                1
 1                a.     receiving or retransmitting DISH’s satellite transmissions or any
 2          content contained therein without DISH’s authorization;
 3                b.     assisting others in receiving or retransmitting DISH’s satellite
 4          transmissions or any content contained therein without DISH’s authorization,
 5          including through the sale of subscriptions or passcodes used in accessing such
 6          satellite transmissions or content.
 7          4.    The Court retains jurisdiction over this action for a period of two years
 8   for the purpose of enforcing this final judgment and permanent injunction.
 9          IT IS SO ORDERED.
10

11   Dated: April 1, 2019
12                                                    Hon. George H. Wu
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
